Citation Nr: 0208879	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  98-06 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from July 1944 to August 1946; 
he died in August 1996.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision.  The 
appellant testified at a personal hearing held at the RO in 
November 1998.  The Board remanded this appeal for further 
development in March 2001. 


FINDINGS OF FACT

1.  The veteran died of coronary artery disease and pulmonary 
emphysema, neither of which are attributable to his military 
service.  

2.  Nicotine dependence that contributed to pulmonary 
emphysema is not attributable to the veteran's military 
service.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1310 (West 1991); 38 
C.F.R. §§ 3.303, 3.312 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims entitlement to service connection for 
the cause of the veteran's death under the provisions of 38 
U.S.C.A. § 1310 (West 1991).  

The record shows that the veteran died at his residence in 
August 1996 at the age of 70.  The cause of death, as shown 
on the Certificate of Death, was coronary artery disease with 
an onset three years before death.  Pulmonary emphysema was a 
significant condition contributing to death.  The death 
certificate was signed by the veteran's treating physician.  
No autopsy was performed.  Due to the veteran having died at 
his dwelling, there are no terminal hospital records.  
Private medical records reflect continuing treatment for 
chronic obstructive pulmonary disease (COPD) and pulmonary 
emphysema from August 1990 to September 1994.  In addition, 
the same treating physician who signed the Certificate of 
Death, submitted a letter indicating that the veteran's COPD 
was related to cigarette smoke.  The veteran's pulmonary 
consultant wrote that the veteran made numerous attempts to 
stop smoking.  During his life, the veteran did not establish 
service connection for any disability.

In the substantive appeal, the appellant states that the 
veteran smoked cigarettes for over 50 years.  At the hearing 
before the RO, she testified that the veteran's sister stated 
that she did not recall the veteran smoking before service 
and it was reported that the veteran had said he started 
smoking during military service.  An acquaintance of the 
veteran while he was in service writes that the veteran was a 
cigarette smoker in service.

Service connection for the cause of the veteran's death may 
be established if the evidence shows that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death. 38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In the present case, 
there is no competent evidence showing that the ailments 
contributing to the veteran's death-coronary artery disease 
and pulmonary emphysema-existed in service.  In fact, the 
death certificate suggests that coronary artery disease did 
not have its onset until many years after military service.

With respect to tobacco related claims, the Board notes that 
the Veterans Benefits Act of 1998, enacted as Subtitle B of 
Public Law No. 105-178, § 8202, 112 Stat. 492, amended 38 
U.S.C.A. § 1110 and § 1131 to prohibit the payment of VA 
compensation for disabilities attributable to a veteran's use 
of tobacco products in service.  That legislation was 
approved on June 9, 1998, and was made effective for all 
claims filed thereafter.  By Public Law No. 105-206, § 9014, 
112 Stat. 865, approved on July 22, 1998, the amendments made 
by section 8202 of Public Law No. 105-178 were rescinded.  
Rather than amending 38 U.S.C.A. § 1110 and § 1131, section 
9014 created a new section--38 U.S.C.A. § 1103 which 
provides, in pertinent part, as follows:

(a) Notwithstanding any other provision 
of law, a veteran's disability or death 
shall not be considered to have resulted 
from personal injury suffered or disease 
contracted in the line of duty in the 
active military, naval, or air service 
for purposes of this title on the basis 
that it resulted from injury or disease 
attributable to the use of tobacco 
products by the veteran during the 
veteran's service.

38 U.S.C.A. § 1103 (West Supp. 2002).  Accordingly, new 
section 1103 bars an award of service connection for a 
disability arising long after service based upon a 

finding that such disability was caused by tobacco use during 
service.  It does not, however, preclude the establishment of 
service connection based upon a finding that a disease or 
injury (even if tobacco-related) became manifest or was 
aggravated during active service or became manifest to the 
requisite degree of disability during any applicable 
presumptive period specified in 38 U.S.C.A. §§ 1112, 1116.  
See 38 U.S.C.A. § 1103(b).  The provisions of section 1103 
apply only to claims filed after June 9, 1998, and does not 
affect veterans and survivors currently receiving benefits, 
and veterans and survivors who filed claims on or before June 
9, 1998.  In the present case, the appellant's claim was 
filed in October 1997.  Therefore, 38 U.S.C.A. § 1103 does 
not apply, and the claim is governed by the law in effect 
when the claim was filed.

Pursuant to 38 U.S.C.A. § 1310 (West 1991), a surviving 
spouse of a qualifying veteran who died of a service-
connected disability is entitled to payments of dependency 
and indemnity compensation (DIC).  See also Hanna v. Brown, 6 
Vet. App. 507, 510 (1994).  A veteran's death will be 
considered service connected where a service-connected 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a) (2001).  

With regard to tobacco, the VA General Counsel issued a 
precedent opinion in January 1993 that clarified when 
benefits may be awarded based upon tobacco use in service.  
See VAOPGCPREC 2-93 (Jan. 13, 1993).  The General Counsel 
concluded that, if it is determined that a veteran incurred a 
disease or injury as a result of tobacco use in the line of 
duty in the active military, naval, or air service, service 
connection may be established for disability or death 
resulting from that disease or injury, even if the disease or 
injury does not become manifest until after discharge from 
service.  As to the question of whether nicotine dependence, 
per se, may be considered a disease or injury for VA 
disability compensation purposes, the General Counsel 
deferred to the Board's evaluation of the matter.  The 
General 

Counsel held that such a determination "is essentially an 
adjudicative matter to be resolved by adjudicative personnel 
based on accepted medical principles relating to that 
condition."  Id.

The VA General Counsel revisited issues pertaining to tobacco 
use and nicotine dependence in May 1997.  See VAOPGCPREC 19-
97 (May 13, 1997).  Referring to a memorandum issued by the 
VA Under Secretary for Health earlier that same month-to the 
effect that nicotine dependence may be considered a 
"disease" for VA compensation purposes-the VA General 
Counsel indicated that, assuming VA adjudicators adopted the 
Under Secretary's conclusion that nicotine dependence may 
properly be considered a disease, then two questions would 
remain to be answered by adjudicators evaluating a claim for 
benefits for tobacco-related disability or death secondary to 
nicotine dependence under 38 C.F.R. § 3.310(a):  (1) whether 
the veteran acquired a dependence on nicotine during service; 
and (2) whether nicotine dependence which arose during 
service may be considered the proximate cause of disability 
or death occurring after service.  The General Counsel 
indicated that whether a veteran was dependent on nicotine is 
a medical issue, and stated that, in making determinations on 
proximate cause, adjudicative personnel must consider whether 
there is a supervening cause of the claimed disability or 
death which severs the causal connection to the service-
acquired nicotine dependence.  It was noted that such 
supervening causes could include sustained full remission of 
the service-related nicotine dependence and subsequent 
resumption of the use of tobacco products, creating a de novo 
dependence, or exposure to environmental or occupational 
agents.  See also Davis v. West, 13 Vet. App. 178 (1999).

The Board finds that the evidence does not establish that 
nicotine dependence developed while the veteran was in the 
military service.  In this regard, whether nicotine 
dependence occurred is a question resolved by medical 
evidence; lay 

testimony is insufficient on this point.  VAOPGCPREC 19-97 
(1997).  Therefore, the lay statements that the veteran used 
tobacco during service and the pictures seeming to show 
cigarette use while in service do not establish that he was 
nicotine dependent.  Nor do the appellant's assertions 
regarding the extent of the veteran's cigarette use since 
service.  Medical evidence received many years after the 
veteran's separation from service suggests that the veteran 
became nicotine dependent, but there is no indication that 
such dependence began during his military service.  That the 
veteran smoked cigarettes in service is not enough to prove 
that he became nicotine dependent, which dependence in turn 
led to his developing the emphysema or COPD that contributed 
to his death.  Consequently, the Board finds that a grant of 
service connection is not warranted.  

In reaching these conclusions, the Board has considered the 
duty-to-assist obligations prescribed by the Veterans Claims 
Assistance Act of 2000 (Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), as 
implemented by VA regulations.  66 Fed. Reg. 45,630-32 (Aug. 
29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  In addition to discarding the 
requirement that a claim be well grounded for the duty-to-
assist provisions to be triggered, the changes imposed 
additional notice and duty-to-assist obligations on VA. 

The appellant was notified of the new legislative and 
regulatory provisions in a Supplemental Statement of the Case 
dated in April 2002.  Additionally, the Board is not aware of 
any outstanding, potentially relevant records.  As for 
whether further action should have been undertaken by way of 
obtaining additional medical opinion on the question of 
service connection for the cause of the veteran's death, the 
Board notes that such development is to be considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to 

decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 2) 
establishes that the veteran suffered an event, injury or 
disease in service, or had a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  66 Fed. Reg. 45630-31 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)(4).  In this 
case, the veteran had coronary artery disease and pulmonary 
emphysema that led to his death, but neither was manifested 
until many years after his separation from military service.  
See 38 C.F.R. §§ 3.307, 3.309 (2001).  There is, as noted 
above, evidence that suggests that his lung difficulties were 
due to or made worse by cigarette smoking that appears to 
have been due to nicotine dependence, but there is no 
indication, except by way of unsupported allegation, that 
nicotine dependence may be associated with his military 
service and any in-service cigarette smoking.  Absent a 
showing that the veteran had nicotine dependence traceable to 
military service, there is no evidence of an event, injury or 
disease such as is necessary to substantiate the claim.  
Consequently, further evidentiary development is not 
required.  In other words, a remand for the purpose of 
attempting to obtain additional medical opinion evidence is 
not required at this point.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided). 



								(Continued on next 
page)

ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

